Mr. Chibe Justice Clarity delivered the opinion of the court: This is a claim for refund of corporate franchise tax in the sum of Forty-nine 17/100 ($49.17) Dollars, for period commencing July 1st, 1930 and ending June 30th, 1931. It appears by stipulation that .said corporation ceased doing business after July 10th, 1930. It is recommended by the Attorney General that claim for refund as above set forth be allowed. Therefore it is recommended by this court that claimant be allowed the sum of Forty-nine 17/100 ($49.17) Dollars.